DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 5-7, 9, 11-17, 19, 21-22 are pending. Claims 2-4, 8, 10, 18, 20 and 23-25 are canceled.
Claims 13-17, 19, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/13/2022.
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the grounds that Groups I-III share the special technical feature of a unique composition.  This is not found persuasive because as provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a
use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said
process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an
apparatus or means specifically designed for carrying out the said process.
Group I is drawn to the product (a composition). Group II is drawn to a method of soil stabilization. Group III is drawn to a method to prepare a stabilized road.  Hence, Group II and III are drawn to two different methods of use of the product. Therefore, Groups I-III lack unity a priori because they do not fall into one of the five categories above.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 5-7, 9, and 11-12 are examined herein.

Priority
The instant application is a national stage entry of PCT/CL18/50120 filed 12/03/2018, which claims foreign priority to CL3464-2017 filed in the Republic of Chile on 12/28/2017. In order to perfect the claim to priority, Applicant must provide an English translation of the foreign priority documents.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informality: there is an unnecessary comma before comprising. Correction to “A soil-stabilizing composition comprising:” is recommended.
Claim 2 is objected to because of the following informality:  “Pseudomonas Aeruginosa.” Correction to “Pseudomonas aeruginosa” is recommended.
Claims 6 and 9 are objected to because of the following informality:  “The soil-stabilizing composition in accordance with claim 1.” Correction to “The stabilizing composition of claim 1” is recommended.
Claim 11 is objected to because of the following informality: “and from greater than 0% to 5 % of an alginase concentration.” Correction to “and from greater than 0% to 5% of alginase as a percentage by weight based on the total weight of solution A” is recommended.
Claim 12 is objected to because of the following informalities: 
solution A and solution B are capitalized. It is unnecessary to capitalize solution A and solution B and capitalization is inconsistent with claim 1.
“and an alginase concentration of 5% by weight based on the total weight of Solution A” (lines  4-5). Correction to “and 5% alginase as a percentage by weight based on the total weight of solution A” is recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5-7, 9, and 11-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that Azotobacter vinelandii, Acidithiobacillus ferrooxidans and alginase; are required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the Azotobacter vinelandii and Acidithiobacillus ferrooxidans. Since multiple types of alginase are known in the art (e.g. those that function on acetylated alginate and those that do not, see title of Xiao et al., World Journal of Microbiology & Biotechnology, 2006, Vol. 22, pp. 81–88), one skilled in the art would require at the sequence of alginase necessary for function in the soil-stabilizing composition. 
The process disclosed in the specification does not appear to be repeatable. It is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. Many strains of Azotobacter vinelandii and Acidithiobacillus ferrooxidans are exist in nature and it is not clear which strains are required or whether all strains would work equally well in the soil-stabilizing composition. Likewise, many types of alginase are known and the structure of the alginase required for function in the soil-stabilizing composition (i.e. sequence or conserved regions of the alginase necessary for enzymatic activity) are not disclosed. Therefore, a deposit at a recognized depository of Azotobacter vinelandii and Acidithiobacillus ferrooxidans and the alginase sequence may be made to obviate this rejection.
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claims 6-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  6 recites the limitation "the enzyme" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Correction to “wherein the alginase is selected from a group consisting of a native alginase and a recombinant alginase” is recommended.
Claim  7 recites the limitation "the enzyme" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Correction to “the alginase” is recommended.
Claim  7 also recites the limitation " an unpurified extract" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Correction to “an unpurified alginase” is recommended.
Claim  7 also recites the limitations "a purified enzyme" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Correction to “a purified alginase” is recommended.
Claims 11 (part ii) and 12 (part ii) recite “solution B contains” and the weight percentage of calcium chloride. “Contains” is closed language that excludes other components. However, the solvent is not specified. Therefore, it is recommended that the solvent is named or that solution B be referred to as “aqueous solution B” such that it is understood that the solvent is water.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jarman et al. (EP 0078643 A1) as evidenced by the Kyoto Encyclopedia of Genes and Genomes (hereafter KEGG) in view of Ivanov et al. (Rev Environ Sci Biotechnol, 2008, Vol. 7, pages 139–153) and Valdes et al.  (BMC Genomics, 2008, Vol. 9, page 597).
Jarman teaches that alginate or alginic acid is a variable block copolymer composed of D-mannuronic and L-guluronic acid units (page 2, Description, paragraph 2, lines 1-2). Jarman teaches that Azotobacter vinelandii produces both alginate and alginate lyase, and that the latter is responsible for lowering the viscosity of the alginate (page 6, paragraph 2, lines 7-9). Alginate lyase is a synonym for alginase, as evidenced by KEGG (see Entry: Name). Jarman also teaches that “Addition of divalent ions such as calcium or magnesium ions to the [alginate] solutions causes gelation” (Description, paragraph 2, lines 4-5). Thus, alginate is a gel-forming biopolymer of microbial origin.
Neither Jarman nor KEGG teach the combination of a solution A comprising Azotobacter vinelandii, Acidithiobacillus ferrooxidans, and alginase and a solution B comprising calcium chloride.  Ivanov teaches that “Industrially produced water-insoluble gel-forming biopolymers of microbial origin such as xantan, chitosan, polyglutamic acid, sodium alginate, and polyhydroxybutyrate can also be used as grouts for soil erosion control, enclosing of bioremediation zone, and mitigating soil liquefaction” and further teaches that “Suitable microorganisms could be applied to soil to serve the same purpose through microbial growth and biosynthesis of extracellular biopolymers” (page 140, “Bioclogging: microbial grouting in situ for water flow control,” paragraph 1, lines 5-10 and lines 13-15). Ivanov also teaches that calcium chloride is widely used to bind soil particles in the process of chemical grouting (page 144, paragraph 1, lines 1-4).
Valdes teaches that Acidithiobacillus ferrooxidans is used in recovery of heavy metals such as copper: “Acidithiobacillus ferrooxidans is a major participant in consortia of microorganisms used for the industrial recovery of copper (bioleaching or biomining)” (Abstract: Background). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine a solution A comprising Azotobacter vinelandii, Acidithiobacillus ferrooxidans, and alginase with a solution B comprising calcium chloride. One of ordinary skill would have recognized that gel-forming biopolymers such as the alginate produced by Azotobacter vinelandii could be applied for enclosing a bioremediation zone, as taught by Ivanov. One of ordinary skill would have been motivated to include an alginase in order to decrease the viscosity of the solution, thereby improving the flow characteristics of the solution and the ability to penetrate the soil pores. One of ordinary skill would also have been motivated to include Acidithiobacillus ferrooxidans for the purpose of the recovery of heavy metals, as taught by Valdes. Furthermore, it would have been obvious to apply solution A and solution B separately such that the gelation of alginate would be induced upon the addition of calcium chloride, as taught by Jarman, thereby enclosing the bioremediation site after the recovery of the heavy metals. The choice of calcium chloride in particular as a form of calcium cations would be obvious to one of ordinary skill in the art because it is already used in industrial applications such as chemical grouting and hence would be readily available in other bulk applications.
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jarman, KEGG, Ivanov, and Valdes as applied to claim 1 above, further in view of Xiao et al. (World Journal of Microbiology & Biotechnology, 2006, Vol. 22, pages 81–88).
See discussion of Jarman, KEGG, Ivanov, and Valdes above.
Jarman, KEGG, Ivanov, and Valdes do not teach that the alginase is from Pseudomonas aeruginosa or the state of the alginase (native or recombinant, purified or unpurified).
Xiao teaches that microbial alginates from Azotobacter are acetylated (page 81, Introduction, column 1, paragraph 1, lines 11-16). Furthermore, Xiao teaches that only a few alginate lyases (alginases) are effective on acetylated alginates and one such effective alginate lyase is PA3547 from Pseudomonas aeruginosa (page 82, column 1, paragraph 1). Xiao also teaches the recombinant expression of an alginase in E. coli BL21 and subsequent purification of the alginase (Materials and Methods, page 83, “Expression and purification of AlgL,” paragraph 2). Xiao also teaches that Pseudomonas strains are associated with cystic fibrosis lung infections (page 1, column 1, Introduction, paragraph 2, lines 1-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to select an recombinant, purified alginase from Pseudomonas aeruginosa for the composition of Jarman, Ivanov, and Valdes. One of ordinary skill would have been motivated to choose the alginase from Pseudomonas aeruginosa in order enzymatically lower the viscosity of the alginate produced by Azotobacter vinelandii, as taught by Jarman. One of ordinary skill would have been further motivated to recombinantly express the alginase in a non-pathogenic strain, such as E. coli, as taught by Xiao, in order to improve the safety of the composition. Furthermore, a purified extract would be expected to have higher activity, since any potential inhibitors of enzymatic activity would be removed during purification.

Prior Art
Claim 11-12 are free of prior art. Claims  11-12  are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other rejections are overcome.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Martinez et al. (WO 2014057443 A2). Martinez teaches encapsulation of viable biomining microorganisms such as Acidithiobacillus ferrooxidans  in alginate capsules, wherein the alginate capsules have iron (II) and/or iron (III) ions as the cross-linking cations (Abstract and page 9, paragraph 2, lines 8-10). Martinez also references the publication of Lancy and Tuovinen, (E.D. Lancy and O. Y.Tuovinen, Appl. Microbial. Biotechnol. (1884) 20:94-99) where Acidithiobacillus ferrooxidans is immobilized in a matrix of calcium alginate and is used for the oxidization of Fe (II) to Fe (III). However, Martinez does not teach a composition of a solution A comprising Azotobacter vinelandii, Acidithiobacillus ferrooxidans, and alginase and a solution B comprising calcium chloride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDICE LEE SWIFT/Examiner, Art Unit 1657                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611